                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


AHMAD SAQR, et al.,
                                                                       Case No: 1:18-cv-542

                        Plaintiff,                                     Dlott, J.
       v.                                                              Bowman, M.J.


THE UNIVERSITY OF CINCINNATI, et al.,

                        Defendants.


                              REPORT AND RECOMMENDATION

       On August 3, 2018, two brothers, Ahmad Saqr and Omar Saqr, filed suit against

the University of Cincinnati and the University of Cincinnati College of Medicine

(collectively “UC”).1      Plaintiffs allege that Defendants violated the Americans with

Disabilities Act, the Rehabilitation Act, and Title VI as well as related state laws, when

UC’s Performance and Advancement Committee recommended Plaintiffs’ respective

dismissals from UC’s medical school program and those recommendations were upheld

by an appeal panel.

       In lieu of an answer, Defendants filed a motion to dismiss based upon a lack of

federal jurisdiction and for failure to state a claim. (Doc. 6). Plaintiffs filed a response in

opposition to that motion, (Doc. 9), to which Defendants filed a reply. (Doc. 10). For the

reasons that follow I now recommend that UC’s motion be GRANTED IN PART and

DENIED IN PART.




1Despitebeing identified as separate Defendants, UC states that the University of Cincinnati College of
Medicine is not a separate legal entity from the University of Cincinnati. Plaintiffs’ complaint and
memorandum in opposition inconsistently refer to UC as both a single “Defendant” and “Defendants.”
       I.     Standard of Review

       Unlike a motion for summary judgment, a motion to dismiss is directed to the

sufficiency of the pleadings, with the Court's review limited accordingly.        Thus, in

evaluating the pending motion under Rule 12(b)(6), the Court is required to “accept all

well-pleaded factual allegations of the complaint as true and construe the complaint in the

light most favorable to the plaintiff.” Dubay v. Wells, 506 F.3d 422, 426 (6th Cir. 2007)

(internal quotation marks and additional citation omitted). A complaint must contain more

than “labels and conclusions” under the standards established in Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129

S.Ct. 1937 (2009). At the same time, Rule 8(a) of the Federal Rules of Civil Procedure

sets forth only a “notice pleading” standard and does not require detailed factual

allegations. For that reason, all reasonable inferences are to be construed in favor of the

plaintiffs, and a complaint generally will survive under Rule 12(b)(6) standards if it

contains sufficient factual content “that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Hensley Mfg. v. ProPride, Inc.,

579 F.3d 603, 609 (6th Cir. 2009) (quoting Iqbal, 129 S.Ct. at 1949).

       II.    Plaintiffs’ Claims

              A. Count I – Title II ADA Claim

                 1. Whether the Allegations State a Title II Claim

       Many of Plaintiffs’ allegations and several claims focus on alleged discrimination

related to Plaintiffs’ status as Egyptian Muslim males. (See, e.g. Doc. 1 at ¶18, alleging

that “100% of the students who were dismissed from Defendant’s program in recent years

were minority students.”). However, three of the articulated claims focus on Plaintiffs’

alleged learning disabilities. In Count I of the Complaint, Plaintiffs allege that UC denied

                                             2
them accommodations and discriminated against them in violation of the Americans with

Disabilities Act of 1990 (“ADA”). Although Plaintiffs fail to identify the precise provision of

the ADA under which they proceed, the parties agree that the claims arise under Title II

of the ADA. That provision provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of

the services, programs, or activities of a public entity, or be subjected to discrimination by

any such entity.” 42 U.S.C. § 12132.

         In its motion, UC argues that Plaintiffs’ allegations are so conclusory as to be

insufficient to state any claim under Title II and/or that Plaintiffs’ ADA claims should be

dismissed on the basis of UC’s Eleventh Amendment immunity. The undersigned begins

with an examination of whether – apart from the immunity issue – Plaintiffs’ allegations

are otherwise sufficient to state any claim under Title II.

         Plaintiffs allege that prior to their respective dismissals from the medical school,

UC’s Performance and Advancement Committee (“PAC”) learned that each Plaintiff had

one or more disabilities and needed accommodations. Plaintiffs have alleged that they

sought but were refused “proper accommodations” by UC.2 (Doc. 1, Complaint at ¶¶ 36,

49, 64). Plaintiff Ahmad more specifically alleges that he has ADHD and a general anxiety

disorder, (Id. at ¶34), while Plaintiff Omar alleges that he suffers from anxiety, depression,

and ADHD. (Id. at ¶¶ 46-49). Plaintiff Ahmad alleges that “[i]t was circulated that Ahmad

passed his classes when he received support, but when [he] did not receive the same

level [of] support of his classmates, it [led] to failure.” (Id. at ¶30). Plaintiffs jointly assert

that they “could have performed in the program had Defendant provided reasonable


2Plaintiffs
          allege that the PAC is comprised of a group of faculty. Within the limited scope of review
applicable to the present motion, the undersigned finds it reasonable to construe Plaintiffs’ allegations
concerning the PAC and/or the appeal panel as attributable to UC.

                                                   3
accommodations,” and that they “would not have been dismissed if they did not have a

disability.” (Id. at ¶67). Thus, as a result of their disabilities, Plaintiffs assert they were

denied access to a program of education at the University of Cincinnati, College of

Medicine and ultimately were dismissed from that program. (See id. at ¶¶ 34-40, 46-54,

59-68).

       While conceding that Plaintiffs have sufficiently alleged that they suffer from

disabilities, UC argues that Plaintiffs have failed to “establish” the remaining elements of

a Title II claim, such as demonstrating they were otherwise qualified to continue in medical

school with or without reasonable accommodations, that they conveyed to UC officials

their formal diagnoses, that they requested accommodations in a legally sufficient

manner, and that the school failed to provide accommodations.                    See generally

Kaltenberger v. Ohio College of Podiatric Medicine, 162 F.3d 432, 437 (6th Cir. 1998). It

is true that Plaintiffs’ allegations are relatively conclusory, insofar as the allegations fail to

identify specific individuals other than the “Defendant,” UC’s PAC, or UC’s “Appeal

Panel.” At the same time, however, UC relies upon cases that were decided on summary

judgment, not on a motion to dismiss. In so doing, UC misconstrues the notice pleading

standard, which requires only allegations that give rise to reasonable inferences to

support Plaintiffs’ Title II claims.

       The issue is undoubtedly close given the paucity of factual detail. However, in the

context of the present motion, it is appropriate to give the Plaintiffs the benefit of the doubt.

Thus, reviewing the allegations as a whole, the undersigned concludes that the

allegations are not so deficient that dismissal is warranted but reasonably construes the

allegations as stating claims by each Plaintiff under Title II of the ADA. Contrast Cooley

v. Western Michigan University Cooley Law School, 2017 WL 4324944 (E.D. Mich. Sept.

                                                4
29, 2017) (holding that plaintiff’s allegation that state had failed to conduct an impartial

investigation of discrimination complaint against law school did not state a claim under

Title II).

        UC urges this Court to consider further whether it is entitled to at least partial

dismissal based upon a further parsing of Plaintiffs’ claims. Title II case law reflects a

variety of more specific legal theories beyond the intentional discrimination proscribed by

the statutory language, including disparate treatment, disparate impact, and a failure to

accommodate. Distinguishing among those legal theories, UC argues in its motion that

Plaintiffs’ Title II claim should be dismissed based upon a failure to state a “failure to

accommodate” claim. In its reply brief,3 UC additionally argues that Plaintiffs have failed

to sufficiently identify similarly situated individuals in a manner that would support a

“disparate treatment” claim under the ADA. (Doc. 10 at 9). Contrast generally James v.

Hampton, 592 Fed. Appx. 449, 461 (6th Cir. Jan. 7, 2015) (permitting disparate treatment

claim of race discrimination by an African-American state court judge to proceed where

she went beyond “conclusory allegations” to identify “specific individuals and… instances

of their misconduct.”).

        Plaintiff’s complaint contains only one ADA “discrimination” claim, and Sixth Circuit

case law does not wholly support the presumption that each legal theory of liability can

or should be viewed as a separate claim under Title II. Indeed, the Sixth Circuit has not

defined whether, or to what extent, a plaintiff is required to further identify the legal

theories under which he proceeds, once he has included sufficient allegations to state a



3Although UC initially argued against the viability of a disparate treatment theory under the Rehabilitation
Act, (see Doc. 6 at 12-15), UC’s opposition to a construed “disparate treatment” claim under Title II of the
ADA was first presented in its reply memorandum. As a rule, the Court will not consider new arguments
presented for the first time in a reply.

                                                     5
claim of intentional discrimination under Title II. The parameters of the theories of liability

arguably overlap one another, and the distinctions between theories are often poorly

defined. Nevertheless, some ADA cases have “distinguished intentional discrimination

claims from disparate-impact and reasonable-accommodation claims.” United States

Society for Augmentative v. Lyon, 2016 WL 6563422, at *2 (E.D. Mich., Nov. 4, 2016)

(citing Everson v. Leis, 412 Fed. Appx. 771, 784 n.6 (6th Cir. 2011) (Moore, J.,

dissenting)). In light of the undersigned’s conclusion that Plaintiffs have adequately

stated the essential elements of a Title II claim, and the lack of controlling case law

requiring further delineation of the legal theories upon which that claim is based, the

undersigned declines UC’s invitation to dismiss based on a “failure to accommodate”

claim and/or theory of recovery under Title II. See generally Anderson v. City of Blue

Ash, 798 F.3d 338, 357 (6th Cir. 2015) (setting forth three elements of prima facie case

of intentional discrimination under Title II of ADA).

                  2. Whether Sovereign Immunity Bars Plaintiffs’ Title II Claim

       Having determined that Plaintiffs have adequately pleaded Title II claims against

UC, the Court must next determine whether UC is immune from suit for those claims.

States are entitled to sovereign immunity from suit under the Eleventh Amendment of the

Constitution. See Johnson v. University of Cincinnati, 215 F.3d 561, 571 (6th Cir. 2000).

While not contesting UC’s assertion that it is an arm of the state, Plaintiffs point out that

Congress has expressed an unequivocal desire to abrogate Eleventh Amendment

immunity for violations of the ADA. See 42 U.S.C. § 12202.          However, “the Supreme

Court has held that Congress’s attempted abrogation is only valid in limited

circumstances, depending upon the nature of the ADA claim.” Babcock v. Michigan, 812

F.3d 531, 534 (6th Cir. 2016).

                                              6
        In United States v. Georgia, 546 U.S. 151 (2006), the Supreme Court resolved a

Circuit split concerning whether, and to what extent, the abrogation of Eleventh

Amendment immunity was a valid exercise of Congress’s authority for claims filed by a

plaintiff under Title II of the ADA.4 In Georgia, the Supreme Court held that Congress had

validly abrogated a state’s immunity for the Title II claims filed by a paraplegic prisoner

plaintiff, and provided guidance for lower courts to resolve similar immunity issues on a

claim-by-claim basis in future cases. To assess whether any particular Title II claim may

proceed, the Supreme Court directed courts to determine:

        (1) which aspects of the State’s alleged conduct violated Title II; (2) to what
        extent such misconduct also violated the Fourteenth Amendment; and (3)
        insofar as such misconduct violated Title II but did not violate the Fourteenth
        Amendment, whether Congress’s purported abrogation of sovereign
        immunity as to that class of conduct is nevertheless valid.

Id., 546 U.S. at 159. Here, the undersigned has resolved the first portion of Georgia in

Plaintiffs’ favor, concluding that Plaintiffs’ allegations are sufficient to state a claim that

UC’s failure to provide accommodations to each of the two Plaintiffs, and subsequent

dismissal from the medical school program, constituted intentional discrimination in

violation of Title II. See Haas v. Quest Recovery Servs., Inc. (“Haas II”), 247 Fed. Appx.

670, 672 (6th Cir. 2007) (holding that the Eleventh Amendment immunity issue should be

addressed “only after finding a viable claim under Title II”).

        Under the second portion of the Georgia inquiry, the undersigned must determine

whether Plaintiffs’ allegations are reasonably construed as violating the Fourteenth


4Previously,   the Sixth Circuit had held that the State of Ohio was immune from suit under the Eleventh
Amendment and that Congress had not effectively abrogated Ohio’s immunity under the ADA, although the
court also held that the plaintiff had failed to state any Title II claim. Haas v. Quest Recovery Servs., Inc.,
174 Fed. Appx. 265 (6th Cir. 2006). Following Georgia, the Supreme Court granted the Haases’ petition
for certiorari, vacated, and remanded for reconsideration. Haas v. Quest Recovery Servs., Inc., 127 S. Ct.
1121 (2007). In Haas II, the Sixth Circuit affirmed based upon its conclusion, as re-affirmed, that the plaintiff
had failed to state a Title II claim and therefore failed to satisfy the first prong of the Georgia inquiry.

                                                       7
Amendment. In Georgia, it was undisputed that plaintiff’s allegations stated a plausible

claim that prison officials had violated the Eighth Amendment.

         Goodman urges, and the State does not dispute, that this same conduct
         that violated the Eighth Amendment also violated Title II of the ADA…. In
         fact, it is quite plausible that the alleged deliberate refusal of prison officials
         to accommodate Goodman's disability-related needs in such fundamentals
         as mobility, hygiene, medical care, and virtually all other prison programs
         constituted “exclu[sion] from participation in or ... deni[al of] the benefits of”
         the prison's “services, programs, or activities.” 42 U.S.C. § 12132.

Id., 546 U.S. at 157 (additional citations omitted). Because the Due Process Clause of

the Fourteenth Amendment incorporates the Eighth Amendment’s fundamental

guarantee against cruel and unusual punishment, the Supreme Court found the plaintiff’s

allegations to simultaneously state claims under both Title II and the Fourteenth

Amendment. Because the plaintiff had alleged a Fourteenth Amendment violation that

was entirely co-extensive with his Title II claim, the Supreme Court concluded that the

state’s Eleventh Amendment immunity was effectively abrogated under the Fourteenth

Amendment for that claim.

         Unlike in Georgia, Plaintiffs here have not identified any constitutional violation by

UC, much less a violation of the Fourteenth Amendment. Plaintiffs concede as much,5



5Plaintiffsargue in a cursory fashion that that their Title II claims are not barred by sovereign immunity
because the same allegations “support an inference that Plaintiffs were treated differently because of their
disability compared to other students who requested accommodations…specifically other non-minority
students.” (Doc. 9 at 5, emphasis added). However, Plaintiffs’ one-sentence argument does not point to
specific allegations or provide any explanation for construing the allegations as stating a Fourteenth
Amendment claim. While “reasonable” inferences must be drawn in favor of the non-moving party, the
undersigned cannot find “reasonable” a construction that is wholly unsupported. See generally Babcock v.
Michigan, 812 F.3d at 534 (clarifying that “an alleged violation of the Equal Protection Clause based on
heightened scrutiny as a member of a suspect class, as opposed to an alleged Due Process Clause
violation, cannot serve as a basis for Title II liability,” internal citations omitted). Plaintiffs’ complaint is
devoid of “rational basis” allegations or any other clearly stated constitutional claim. Compare Mingus v.
Butler, 591 F.3d 474, 482-483 (6th Cir. 2010) (In case where state had conceded that facts would show a
violation of Title II, plaintiff had alleged misconduct that “actually violated the Fourteenth Amendment” when
he alleged under the Equal Protection Clause there was “no rational basis for the classification allowing
able bodied prisoners, and those with medical problems less serious than Plaintiff’s, as qualifying for a
single-occupancy room.”) (emphasis added).

                                                       8
glossing over the second part of the Georgia inquiry in order to focus on the third

(alternative) inquiry – the determination of whether, for Title II claims that do not violate

the Fourteenth Amendment, Congress’s abrogation of sovereign immunity is

“nevertheless valid.” See Georgia, 546 U.S. at 159; accord Toledo v. Sanchez, 454 F.3d

24, 33-34 (1st Cir. 2006) (moving on to third inquiry after determining that plaintiff had

failed to allege Fourteenth Amendment violation).

       To determine whether the abrogation of sovereign immunity is valid for a Title II

claim that does not implicate the Fourteenth Amendment, the third portion of the Georgia

inquiry incorporates the “congruence and proportionality” test set forth in City of Boerne,

521 U.S. 507, 520-521 (1997).

       Congress does not enforce a constitutional right by changing what the right
       is. It has been given the power “to enforce,” not the power to determine what
       constitutes a constitutional violation. Were it not so, what Congress would
       be enforcing would no longer be, in any meaningful sense, the “provisions
       of [the Fourteenth Amendment].”

       While the line between measures that remedy or prevent unconstitutional
       actions and measures that make a substantive change in the governing law
       is not easy to discern, and Congress must have wide latitude in determining
       where it lies, the distinction exists and must be observed. There must be a
       congruence and proportionality between the injury to be prevented or
       remedied and the means adopted to that end. Lacking such a connection,
       legislation may become substantive in operation and effect. History and our
       case law support drawing the distinction, one apparent from the text of the
       Amendment.

City of Boerne v. Flores, 117 S.Ct. at 2164, 521 U.S. at 519–20.

       In conducting the “congruence and proportionality” inquiry, a court must determine:

(1) the fundamental right that Congress sought to enforce; (2) whether there is a history

of unconstitutional discrimination that supports Congressional determination that

prophylactic legislation was necessary; and (3) whether Title II is an appropriate

response. See Tennessee v. Lane, 541 U.S. 509, 520-23 (2004); Bourne, 521 U.S. at

                                             9
519 (holding that Congressional power “extends only to ‘enforcing the provisions of the

Fourteenth Amendment,’” additional internal citation omitted). In both Lane and Georgia,

the Supreme Court resisted any temptation to conclude that Congress’s abrogation of

immunity would be valid for any claim filed under Title II, reminding lower courts that

context matters.   See Lane, 541 U.S. at 530 (declining to consider Title II as “an

undifferentiated whole,” and explaining “Whatever might be said about Title II’s other

applications, the question presented in this case is not whether Congress can validly

subject the States to private suits for money damages for failing to provide reasonable

access to hockey rinks, or even to voting booths, but whether Congress had the power…

to enforce the constitutional right of access to the courts.”) (emphasis added). In their

memorandum in opposition to UC’s motion, Plaintiffs maintain that just as Lane

established the valid abrogation of immunity under Title II for cases involving the

constitutional right of access to the courts and Georgia established the valid abrogation

of immunity for Title II claims that violate the Eighth and Fourteenth Amendments, most

Circuits have concluded that the abrogation of immunity for Title II claims is valid for any

claims involving a program of “public education” even when no constitutional right is at

issue. Thus, Plaintiffs propose that Congress has validly abrogated immunity for all Title

II claims based on alleged discriminatory animus in the broad category of programs of

“public education,” regardless of the type of educational program.

       The breadth of the waiver of sovereign immunity proposed by Plaintiffs cannot be

harmonized with the language of Lane and Georgia, which strongly suggests that the

waiver of immunity for at least some programs or services (i.e., access to state owned

hockey rinks) might not be valid. The undersigned agrees with UC that Lane and Georgia

emphasize that context controls, particularly when the Title II claim is not based on any

                                            10
constitutional right.

          UC does not contest that Congress has validly abrogated immunity for some

claims based upon educational programs, but argues that Georgia requires a sharp focus

on the precise type of educational “program” on which the Title II claim is based. Applying

this nuance, UC argues that the abrogation of immunity for a claim of discrimination in the

professional school context is overbroad and constitutes an invalid and unconstitutional

expansion of Congress’s power. After all, unlike the right to access the courts at issue in

Lane or the prohibition against cruel and unusual punishment at issue in Georgia, the

right to public education is not a “fundamental” right.6 See Carten v. Kent State University,

282 F.3d 391, 395 (6th Cir. 2002) (pre-Georgia case holding that Title II claims by

graduate student sounding in equal protection rather than due process were barred by

sovereign immunity, in part because claim sought access to education – a lesser right

than participation in judicial proceedings). Additionally, “[p]ersons with disabilities ‘are not

a suspect class for purposes of an equal protection challenge.’” Crochran Through

Shields v. Columbus City Schools, 278 F. Supp.3d 1013, 1020 (S.D. Ohio 2017) (quoting

S.S. v. E. Ky. Univ., 532 F.3d 445, 457 (6th Cir. 2008) (additional citation omitted)). Still,

the right to education has been recognized as “vital” and in Title II, Congress expressed

a clear intent to protect that right for persons with disabilities. See generally Ass’n for

Disabled Americans, Inc. v. Fla. Int’l Univ., 405 F.3d 954, 958 (11th Cir. 2005) (“the




6Courts  generally limit the definition of “fundamental” rights to those based upon specific constitutional
provisions. See, e.g., Doe v. Bd. of Trustees of U. of Illinois, 429 F. Supp.2d at 939 (holding that “education,
despite its undoubted importance, is not considered by the Supreme Court to be a fundamental
constitutional right,” citing San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35-37 (1973)); accord
Cunningham v. U of N.M. Bd. of Regents, 779 F. Supp. at 1279 (acknowledging that education is not a
fundamental right but holding that Congressional abrogation of immunity for “higher education” is still valid
based upon published case law in First, Third, Fourth and Eleventh Circuits, without drawing distinctions
between undergraduate education and professional school).

                                                      11
constitutional right to equality in education, though not fundamental, is vital to the future

success of our society,” citing Brown v. Board of Education, 347 U.S. 483, 493 (1954)).

       In support of its position that immunity has been validly abrogated for

discrimination at the professional school level, Plaintiffs rely on two pre-Georgia and two

post-Georgia cases from the First, Third, Fourth, and Eleventh Circuits, as well as a

handful of published and unpublished district court cases. See e.g., Bowers v. Nat’l

Collegiate Athletic Ass’n, 475 F.3d 524, 555 (3d Cir. 2007); Toledo v. Sanchez, 454 F.3d

24; Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474 (4th Cir.

2005); Ass’n for Disabled Americans, 405 F.3d 954; see also McCollum v. Owensboro

Community & Tech. College, 2010 WL 5393852 at n.1 (W.D. Ky. Dec. 22, 2010) (stating

that “Title II of the ADA validly abrogates sovereign immunity with respect to public

education.”). While all four Circuit cases broadly upheld the abrogation of immunity for

claims involving “public education,” it is worth noting that three concerned claims at the

undergraduate level. The only case involving a claim in post-graduate education (law

school) was the pre-Georgia claim presented in Constantine. However, Constantine did

not consider whether professional or graduate school programs deserve special

consideration, and the Fourth Circuit’s overarching analysis included sweeping language

about the validity of abrogation for all Title II claims that is arguably incompatible with

Georgia. Accord Guttman v. Khalsa, 669 F.3d 1101, 1117 (10th Cir. 2012) (distinguishing

Constantine as inappropriately reading Lane as holding that Title II survives the first two

prongs of the City of Bourne inquiry in all cases); see also Constantine, 411 F.3d at 487,

489 (interpreting Lane as holding that Title II was validly enacted as a response to a

history and pattern of disability discrimination in all areas of public services or programs,

reasoning that Title II “presents fewer congruence-and-proportionality concerns than

                                             12
does Title I”).

       Examining the two post-Georgia Circuit court cases, the clearest rationale for an

expansive view of the abrogation of immunity for “public education” at all levels is set forth

in Toledo v. Sanchez. There, the First Circuit concluded that the abrogation of immunity

for claims against a public university by an allegedly disabled undergraduate student was

validly applied to “all levels of public education,” expressly rejecting the contention that

the court should narrow its focus to evaluate “the validity of Title II [immunity only] as it

applies to the conduct of public universities.” Id. at 36 (emphasis added).            Citing

Tennessee v. Lane, the First Circuit reasoned that “[t]he Supreme Court’s broad

treatment of judicial services suggests that we should consider Title II as it applies to

public education in general.” Id.

       In contrast to the reasoning of Toledo, however, Lane involved a “fundamental”

and clearly constitutional right of access to the courts. Nevertheless, in Bowers, the Third

Circuit reached a similar conclusion. There, an athlete who suffered from a learning

disability had filed suit against the NCAA and several universities, alleging in part that the

denial of academic eligibility based upon his failure to take required core courses in high

school violated the ADA when they ceased recruiting him as a high school senior and/or

as a college freshman. Among the multiple issues resolved in a complex consolidated

appeal was whether the University of Iowa was entitled to sovereign immunity for the

plaintiff’s Title II claim. Answering that query in the negative, the Bowers court upheld the

abrogation of sovereign immunity for any student seeking entrance to a college or

university based upon a denial of access to “public education,” relying heavily on the pre-

Georgia decisions by the Fourth and Eleventh Circuits as well as the First Circuit’s post-

Georgia decision in Toledo:

                                             13
       As the Fourth Circuit observed in Constantine, Congress limited the scope
       of Title II in several respects. First, the statute only protects “qualified
       individuals with a disability.” Second, Title II permits States to limit
       participation in their programs and activities for all other lawful reasons.
       Third, Title II only requires States to make “reasonable modifications” to
       accommodate the disabled, thus protecting the States from having to
       compromise essential eligibility criteria for public programs. Finally, States
       are able to make available other accommodations if structural modifications
       of physical structures are too burdensome. 411 F.3d at 488–89. For those
       reasons, and against the backdrop of discrimination against disabled
       students, the Constantine court concluded that Title II was valid legislation
       as applied to public education. Id. at 490. See also Toledo, 454 F.3d at 40
       (“Title II's prophylactic measures are justified by the persistent pattern of
       exclusion and irrational treatment of disabled students in public education,
       coupled with the gravity of the harm worked by such
       discrimination.”); Assoc. for Disabled Americans, Inc., 405 F.3d at 959
       (“Discrimination against disabled students in education affects disabled
       persons' future ability to exercise and participate in the most basic rights
       and responsibilities of citizenship, such as voting and participation in public
       programs and services. The relief available under Title II of the ADA is
       congruent and proportional to the injury and the means adopted to remedy
       the injury.”).

Bowers, 475 F.3d at 555–56. While the above reasoning could be used to conclude that

Title II validly waives state immunity for the claims presented, other courts have been

more circumspect about sweeping away Eleventh Amendment immunity for any and all

claims related to “public education.” See e.g., W.H. by and through M.H.D.R. v. Tenn.

Dept. of Ed., 2016 WL 236996 at 9 (M.D. Tenn. Jan. 20, 2016) (holding that “[i]n the

absence of express guidance from the Sixth Circuit, the court is swayed by …other

circuits’ holdings…with respect to the right to public primary education” despite the fact

that education is not a constitutional right) (emphasis original).

       The undersigned is persuaded by the reasoning of courts that have squarely

confronted the same issue that the distinction between other educational programs and

professional school education is an important one. In McCulley v. Univ. of Kansas School

of Medicine, 2013 WL 1501994 at *3 (D. Kan. Apr. 10, 2013), the court dismissed a



                                             14
medical student’s Title II claim for monetary damages after finding no showing of

“historical discrimination in medical schools,” thereby refuting any conclusion under the

City of Bourne test that Title II is “proportional, congruent, or responsive to historical

unconstitutional behavior” by medical schools. McCulley reasoned that a medical school

degree differs substantially from other educational programs, because it is a professional

degree that leads to a specific occupation. Accord Guttman v. Khalsa, 669 F.3d 1101,

1125 (10th Cir. 2012) (upholding immunity against claim by disabled doctor relating to

revocation of medical license because the right to practice a chosen profession is not a

“fundamental right” and Title II cannot be viewed as proportional to any identified pattern

of historic discrimination in professional licensing).

       Other courts, like McCulley, draw the abrogation-of-immunity line at Title II claims

alleging discrimination at the post-graduate level. See Shaikh v. Texas A&M University

College of Medicine, 739 Fed. Appx. 213, 225 (5th Cir. 2018) (per curiam, holding that

medical student failed to state Fourteenth Amendment claim, and affirming grant of

immunity by trial court against Title II claim despite lower court’s incomplete analysis,

because medical student failed to provide any “meaningful argument that Congress’s

purported abrogation is ‘nevertheless valid’ in this case”); Doe v. Board of Trustees of

University of Illinois, 429 F. Supp.2d 930, 939 (N.D. Ill. 2006) (granting immunity against

claim by former student with learning disabilities dismissed from medical and doctoral

programs, disagreeing with Fourth and Eleventh Circuits and holding that Title II “as

applied to the postgraduate state university program at issue in this case, exceeds

Congress’s power” to abrogate Eleventh Amendment immunity); Rittenhouse v. Bd. of

Trustees of So. Illinois University, 628 F. Supp.2d 887 (S.D. Ill. 2008) (citing reasoning of

Doe as “compelling” and finding immunity against Title II claim filed by law school

                                              15
student).

         Neither the Sixth Circuit nor any district court within this circuit has directly

considered or provided reasoned analysis of this precise issue.                        But see Frank v.

University of Toledo, 621 F. Supp.2d 475 (N.D. Ohio 2007) (citing Bowers and Toledo

and holding that abrogation of state sovereign immunity validly applies to all “public higher

education” for claim by student in Ph.D. program, without discussion of post-graduate

nature of program). The only published Sixth Circuit case involving graduate student

education is Carten v. Kent State University, 282 F.3d 391, a pre-Georgia case that held

that sovereign immunity barred the plaintiff’s claims, without considering the import of

differences between undergraduate and professional school educational programs.

         Plaintiffs cite two cases from other courts involving medical students. However,

one of those cases chose not to reach the issue, while the other did not address whether

access to professional school warrants different treatment.7 See, e.g., Dean v. University

at Buffalo School of Medicine and Biomedical Sciences, 804 F.3d 178, 193-195 and n.9

(2d Cir. 2015) (noting a “growing fracture among the district courts in this Circuit” but

declining to reach issue of whether immunity was validly abrogated for Title II for

“discrimination in access to public higher education”); Cunningham v. Univ. of N.M., 779

F. Supp.2d 1273 (D.N.M. 2011) (holding that Congressional abrogation of immunity for

higher education is valid based upon Circuit cases, but without further discussion).8


7The  undersigned has located other cases involving medical students that reveal a similar lack of analysis
of the issue. See generally, Duncan v. University of Texas Health Science Center at Houston, 469 Fed.
Appx. 364 (5th Cir. 2012) (holding without elaboration that trial court erred in granting immunity on Title II
claim by medical student, but alternatively holding that claim would not have survived summary judgment);
Shurb v. University of Texas Health Science Center at Houston – School of Medicine, 2013 WL 4096826
at n. 8 (S.D. Texas Aug. 13, 2013) (dismissing claim of immunity via footnote as “unpersuasive”).

8Plaintiffs
          also cite Sarkissian v. W. Va. Univ. Bd. of Governors, 2007 WL 1308978 (N.D.W.V. May 3, 2007),
in which a doctor who presumably had completed medical school prior to beginning a residency program
alleged he had been dismissed because of his ADHD. Like the two cases involving medical students, the

                                                     16
        In one of the few cases cited by Plaintiffs that addresses a post-graduate claim,

the district court briefly noted that the claim challenged access to a PhD program, but

held that Title II abrogated immunity even for claims at the post-graduate education level.

See Novak v. Bd of Trustees of So. Ill. University, 2012 WL 5077649 (S.D.Ill. Oct. 18,

2012). However, Novak is unpersuasive because that court mistakenly reasoned that

“[t]he First, Third, Fourth, and Eleventh Circuits have extended Lane to post-graduate

state universities, finding Title II of the ADA to be a congruent and proportional response.”

Id. at *5 (emphasis added). As stated, only the Fourth Circuit’s opinion in Constantine

involved a claim by a law student rather than an undergraduate student. Since Georgia

was decided in 2006, no Circuit court has squarely addressed the issue of whether a

claim brought in the professional graduate school context might result in a different

outcome.      Consistent with the claim-by-claim approach required by both Lane and

Georgia, and the analysis of several district courts that have addressed the issue, I

conclude that the abrogation of immunity is not valid for Plaintiffs’ Title II ADA claims of

denial of access to medical school. Therefore, UC is entitled to dismissal of Plaintiffs’

Title II claims for monetary damages.

                     3. Whether the Statute of Limitations Bars Ahmad’s Claim

        UC’s motion also seeks dismissal of Plaintiff Ahmad’s Title VI discrimination, ADA,

and Rehabilitation Act claims based upon a statute of limitations defense. The parties

agree that all of Plaintiffs’ claims are subject to a two-year statute of limitations defense.

See McCormick v. Miami Univ., 693 F.3d 654, 662 (6th Cir. 2012) (ADA and Rehabilitation

Act); Brooks v. Skinner, 139 F. Supp.3d 869, 880-881 (S.D. Ohio 2015) (Title VI). This


court in Sarkissian failed to discuss any distinctions and simply equated the professional residency program
with “public higher education.” See id., at *8 (relying on Constantine, holding that Fourth Circuit had settled
issue on valid abrogation of immunity for any Title II claim based upon access to “public higher education”).

                                                      17
suit was filed on August 3, 2018; therefore, any claims that arose more than two years

prior to that date are time-barred.

       Plaintiffs’ complaint includes several dates concerning Plaintiff Ahmad’s claims:

August 2010, June 29, 2016, August 2, 2016, and August 4, 2016. (Doc. 1 at ¶¶ 26, 27,

28, 30). Typically, a statute of limitations defense is raised in a motion to dismiss only

where the failure to comply with the limitations period is apparent from the face of the

pleadings. Multiple cases suggest that Plaintiff Ahmad’s claims may well be time-barred.

See generally Delaware State College v. Ricks, 449 U.S. 250 (1980) (tenure decision);

Morse v. University of Vermont, 973 F.2d 122 (2d Cir.1992) (where disabled student was

terminated from master’s program, internal administrative review of University's decision

had no effect on when the statute of limitations for Rehabilitation Act claim period began

to run); cf. Babiker v. Ross Univ. Sch. of Med., 2000 WL 666342 at *9 n. 15 (S.D.N.Y.

May 19, 2000) (section 1981 claim against medical school dismissed as beyond the

statutory time period, even though plaintiff's internal appeal of his discharge occurred

within the statutory time period); Rapp v. Oregon Health Sciences University, 972 F.

Supp. 546 (D. Or. 1997) (same).

       Despite this case law, the undersigned is reluctant to grant UC’s motion to dismiss

prior to any discovery on the issue. Plaintiff does not contest UC’s argument that any

claims relating to events in 2010 are time-barred. However, Plaintiff maintains that he

was not finally dismissed until August 4, 2016, a date that falls just within the limitations

period. (See Doc. 9 at 9, arguing that the “decision to recommend Ahmad for dismissal

made on June 29, 2016 was not a final decision as the Complaint makes clear that

students have a right to appeal a PAC’s initial recommendation for dismissal….”).

       Courts ordinarily will not grant a motion to dismiss on limitations grounds where

                                             18
“the pleadings do not conclusively show that the plaintiffs’ claims are barred.” Basile v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 551 F. Supp. 580, 582 (S.D. Ohio 1982); see

also Hensley Mfg. v. ProPride, Inc., 579 F.3d at 613. In the absence of this Court’s ability

to review the precise language of the June 29, 2016 communication from the PAC or any

other exhibits attached to the pleadings that shed light on the matter, the undersigned

declines to dismiss Plaintiff’s claims as time-barred at this juncture. Compare Datto v.

Harrison, 664 F. Supp.2d 472 (E.D. Penn. 2009) (holding based on explicit language in

letter to doctoral student that possibility that decision could have been reversed on appeal

did not change when the cause of action accrued); accord Endres v. Ne. Ohio Med. Univ.,

2018 WL 4002613 (N.D. Ohio Aug. 22, 2018) (dismissing similar claims based on exhibits

attached to the complaint, holding that the disability discrimination claim accrued when

the “decision to dismiss him was formally communicated” prior to the rejection of his

appeal of that decision).

       Plaintiffs have filed no formal motion seeking leave to amend. However, in a

footnote, Plaintiff Ahmad “respectfully ask[s] the Court for leave to amend his complaint

to add a claim for violation of his Due Process right as this [statute of limitations] argument

by Defendants supports the conclusion that Ahmad’s dismissal was a for[e]gone

conclusion, notwithstanding his right to appeal and therefore a sham proceeding giving

rise to claims for procedural due process violations.” (Doc. 9 at 9 n.1). Plaintiffs’ footnoted

leap of logic makes no sense. Nothing in UC’s legal argument supports a new claim.

Certainly, the fact that a litigant loses an appeal proceeding does not ordinarily provide

grounds for concluding that the ruling authority violated the litigant’s procedural due

process rights, or that the appeal result was somehow “fixed.” Otherwise, virtually every

litigant who loses any type of appeal could raise such a claim, with no more factual or

                                              19
legal support for the claim than “I lost, therefore my constitutional due process rights must

have been violated.” In short, this Court cannot agree that UC’s legal argument provides

any support for a new constitutional claim not previously asserted, even if Plaintiffs had

filed an appropriate motion to amend.

                B. Count II - Title V Retaliation Claim Under the ADA

                    1. Sovereign Immunity

        The parties agree that the same result obtained by this Court concerning the

applicability of sovereign immunity to Plaintiffs’ Title II claim should apply to Plaintiffs’ Title

V retaliation claim. See generally McCollum, 2010 WL 5393852 at *3 (“Where the

underlying claim is predicated on alleged violations of Title II of the ADA, then the Title II

abrogation of immunity is extended to ADA Title V retaliation claims.”). Because the

undersigned has concluded that UC retains its sovereign immunity for the specific Title II

claims at issue in this case, sovereign immunity also bars any Title V claims based on

that same conduct. See Demshki v. Monteith, 255 F.3d 986 (9th Cir. 2001) (because

state was immune from suit under Title I of ADA, it was immune from suit for Title V

retaliation claim predicated on Title I violation).

                    2. Plaintiffs’ Allegations Fail to State a Title V Claim

        In the alternative, 9 UC argues that Plaintiffs’ allegations are insufficient to state a

plausible retaliation claim under Title V, even assuming that Plaintiffs’ dismissals from the

College of Medicine are adverse actions and that they engaged in protected activity. UC

maintains that the allegations fail to show UC had “actual knowledge” that Plaintiffs

engaged in protected activity, including knowledge by the decision-maker(s). UC points



9The undersigned addresses alternative issues for reasons of judicial economy, should any reviewing court
disagree with the undersigned’s sovereign immunity analysis.

                                                   20
out that neither Plaintiff identifies which UC official(s) he complained to or the dates of

those complaints.     Based upon the lack of identification of any specific individual, UC

maintains that the allegations “do not support an inference that Defendants or any actual

decision-makers harbored any retaliatory motive.” See EEOC v. Ford Motor Co., 782

F.3d 753, 767 (6th Cir. 2015) (affirming grant of summary judgment based on record

presented). In turn, UC contends there is no “causal connection” between the dismissals

and Plaintiffs’ alleged protected activity.

       The undersigned agrees that, unlike Plaintiffs’ Title II allegations, the allegations

supporting Plaintiffs’ retaliation claim are simply too threadbare to make out such a claim

under the ADA. In reaching this conclusion, the undersigned is guided by the analysis

set forth in Rhodes v. R & L Carriers, Inc., 491 Fed. Appx. 579, 583-584 (6th Cir. 2012),

in which the Sixth Circuit reversed the dismissal of an age discrimination retaliation claim

on grounds that the trial court had inappropriately required overly specific factual

allegations at the pleading stage. Rhodes does not aid Plaintiffs here, however, because

neither Plaintiff identifies any specific individual or, for that matter, any facts at all to

support their claims.     While both Plaintiffs allege in conclusory fashion that they

“confronted Defendant for refusing to provide them accommodations for their conditions,”

(Doc. 1 at ¶71), neither identifies the timing or nature of the “confrontation” or provides

any supporting detail that would allow this Court to draw a reasonable inference that

Plaintiffs were subjected to dismissal from the College of Medicine in retaliation for their

complaints of disability discrimination.

       The most that Plaintiff Ahmad alleges is that “[b]efore and after his dismissal, [he]

did complain that he was not receiving accommodations and was different treatment [sic]

than non-minority students” and that after dismissal, he “did file a complaint with

                                              21
Defendant putting it on notice for his disparate treatment in the Program.” (Id. at ¶¶ 42-

43). Obviously, a complaint of discrimination that did not occur until after dismissal could

not support a claim that UC dismissed Plaintiff Ahmad in retaliation for his complaint. That

leaves only the conclusory allegation by Plaintiff Ahmad that he “did complain” about his

treatment to an unknown person or persons, in an undetermined fashion, prior to his

dismissal. Plaintiff Omar offers only slightly more detail, alleging only that his brother

Ahmad “filed a Complaint with Defendant after his [Ahmad’s] dismissal,” and that

“Defendant further retaliated against Omar relating to his brother’s Complaint against the

Program.” (Id. at ¶¶ 72 73). Plaintiff Omar also alleges that during his appeal process,

he “confronted Defendant for failing to provide him accommodations and treating him

differently” and that “Defendant’s agents reacted with hostility to his comments during the

appeal.” (Doc. 1 at ¶¶56-57).

       Plaintiffs protest that to require greater detail prior to discovery would be manifestly

unfair. They suggest that requiring them to identify “the University officials to whom they

complained…would require a discrimination plaintiff to state factual details that are

rightfully subject to the discovery process.” (Doc. 9 at 12). The undersigned disagrees.

No discovery from UC should be required for Plaintiffs to identify some minimal level of

detail within Plaintiffs’ knowledge, such as the name or title of the person(s) to whom they

allegedly complained, whether the complaints were oral or in writing, and/or a rough time

frame of when they expressed those complaints. Plaintiffs’ minimalistic and conclusory

pleading would require this Court to draw inferences that are not plausible based on the

face of the complaint, and do not surpass the relatively low bar of “notice pleading”

required to state a retaliation claim. Accord, Rhodes, supra.




                                              22
               C. Count III - Rehabilitation Act (“RA”)

       “Because claims brought under Title II of the ADA and § 504 of the RA require

proof of substantially similar elements, courts often treat the two in the same manner and

analyze ADA and RA claims together.” Gohl v. Livonia Public Schools, 134 F. Supp.3d

1066, 1074 (E.D. Mich. 2015) (citing S.S. v. E. Ky. Univ., 532 F.3d at 452-453) (analyzing

claims together but recognizing that the Rehabilitation Act only covers federally funded

entities and is limited to discrimination “solely” based upon disability). Based upon the

similarity of the two laws, UC first argues that Plaintiffs fail to state any plausible

Rehabilitation Act claim for the same reason that Plaintiffs’ allegations fail to make out a

Title II claim under the ADA. The undersigned rejects that argument for the reasons

stated above.

       However, UC additionally and more persuasively argues that even if this Court

finds that Plaintiffs have stated a Title II claim, the Court still should conclude that Plaintiffs

have not stated a Rehabilitation Act claim under that statute’s stricter causation standard.

See, e.g., 29 U.S.C. § 794 and Lewis v. Humbold Acquisition Corp., Inc., 681 F.3d 312,

315 (6th Cir. 2012) (holding that the two laws have “two distinct causation standards” with

the Rehabilitation Act barring only discrimination that is based “solely by reason of” an

individual’s disability); Anderson, 798 F.3d at 357 n. 1 (holding that sole-causation

standard does not apply to Title II ADA claims). As UC points out, Plaintiffs allege that

UC “ousted Plaintiffs from the medical program because of their disability,” (Doc. 1 at ¶82)

but fail to allege discrimination based solely on disability, instead alleging that UC

discriminated against them based on a combination of their alleged disabilities, national

origin and race. (Complaint at ¶ 92). Plaintiffs do not plead their claims in the alternative,

but instead rely upon the same set of allegations for all claims. (See generally Doc. 1 at

                                                23
¶¶1, 17-22, 24, 29-31, 41-42, 44, 58; see also Doc. 9 at 5, arguing that “Plaintiffs were

treated differently because of their disability compared to other students who requested

accommodations, and specifically other non-minority students.”).                               Because Plaintiffs

clearly allege more than one cause of discrimination in a manner that is incompatible with

relief under the Rehabilitation Act, they fail to state claims under that Act. Therefore, the

undersigned recommends dismissal of that claim. Accord Yates-Matttingly v. Univ. of

Cincinnati, Case No. 1:11-cv-753, 2012 WL 3779934 (S.D. Ohio Aug. 31, 2012)

(dismissing Rehabilitation Act claim, holding that amendment of complaint to allege

receipt of federal funds by UC would be futile because Plaintiff also failed to allege that

her disability was the sole reason for her termination from UC as required to state a claim);

Doe v. BlueCross BlueShield of Tennessee, Inc., 2018 WL 3625012 at *4 (W.D. Tenn.

July 30, 2018) (holding that amended complaint did not satisfy Rehabilitation Act’s “solely

because of” language).

          Finally, unlike the distinct “discrimination” and “retaliation” ADA claims set forth in

Plaintiffs’ complaint, the complaint contains only a single count of “discrimination” under

the RA. To the extent that Plaintiffs’ complaint may be construed as containing an

additional retaliation claim under the RA, the undersigned recommends dismissal of any

such claim for the same reasons I have recommended dismissal of the ADA retaliation

claim.

                   D. Count V - Title VI of the Civil Rights Act

          In Count V of their Complaint, both Plaintiffs allege that UC violated Title VI of the

Civil Rights Act, 42 U.S.C. § 2000d.10 Title VI provides in relevant part that “[n]o person




10The   complaint identifies the relevant statute only by its abbreviated title, “Title VI.”

                                                         24
in the United States shall, on the ground of race, color, or national origin, be excluded

from participation in, be denied the benefits of, or be subjected to discrimination under

any program or activity receiving Federal financial assistance.” Id.                        UC construes

Plaintiffs’ allegations under Title VI as alleging distinct claims: (1) disparate treatment

and/or direct discrimination through dismissal “because of [Plaintiffs’] national origin and

race,” (2) disparate impact discrimination through policies “designed to intentionally

discriminate against similarly-situated non-white students,” and (3) a “pattern and

practice” claim of “systemic discrimination regarding students with different national

origins during the support, dismissal and appeals processes.” (Doc. 1 at ¶¶92-94).

          In support of their Title VI claims, Plaintiffs allege that they were qualified to

continue in medical school, but were discriminated against and ultimately dismissed from

the College of Medicine “because of their national origin and race,” insofar as they identify

as Egyptian, Muslim male students.11 (Id. at ¶¶ 90-92). Both allege that UC’s “policies

regarding the PAC review process are designed to intentionally discriminate against

similarly-situated non-white students,” and that UC “dismisses… minority-students at a

rate surpassing its regional comparators.” (Id. at ¶¶ 93, 95). Plaintiff Ahmad more

specifically alleges that he was not provided the same level of counseling as “non-minority

students,” that he was forced to take 1.5 years off “which was disproportionate to [the

PAC’s] treatment of members outside [his] protected class,” and that the PAC did not

contact his advisor during the PAC process. (Doc. 1 at ¶¶30-33). In addition, Plaintiff


11Title VI does not expressly prohibit religious discrimination, notwithstanding Plaintiffs’ repeated reference
to their religious affiliation. See Rosario de Leon v. Nat’l College of Business & Technology, 663 F.Supp.2d
25, 34 (D.P.R. 2009). In a footnote in their response, Plaintiffs state that the complaint’s use of the caption
“National Origin and Race Discrimination” is a “scrivener’s error insofar as the claim should more properly
be labelled ‘National Origin, Ethnicity, and Religious Discrimination.’” (Doc. 9 at 12-13, n. 2). Plaintiffs
assert that the alleged error “does not change the substantive analysis but recognizes that ‘Egyptian
Muslim” refers to national origin, ethnicity and religious affiliation, not ‘race.’” (Id.)

                                                      25
Ahmad alleges he was “forced…to endure an overly burdensome exam schedule” in

comparison to other students, and that UC denied his appeal of the dismissal in contrast

to an unidentified “non-minority student [who] was able to successfully appeal his

dismissal.” (Id. at ¶¶ 36, 37, 41).

         Both Plaintiffs combine their allegations of race and/or national origin

discrimination and disability discrimination. Thus, in support of his Title VI claim, Plaintiff

Omar alleges that prior to his dismissal from medical school, UC “recommended Omar

seek Islamic support,” but otherwise denied him [disability-related] accommodations. In

the only other allegations that specifically address his national origin, Plaintiff Omar

alleges that his PAC “Appeal Panel…lacked any foreign nationals,” and that he

“confronted [UC] for ….treating him differently.” (Id. at ¶¶ 55-56). Without elaboration,

he alleges that UC treated him “differently than similarly-situated students who were not

minorities.”    (Id. at ¶58).      On the whole, UC argues that these allegations are too

conclusory to state any type of claim on behalf of either Plaintiff under Title VI, whether

characterized as a “disparate treatment,” “disparate impact” or a “pattern or practice”

claim.

         Plaintiffs have conceded that they are not seeking to recover under a theory of

disparate impact. (Doc. 9 at 13). See also Alexander v. Sandoval, 532 U.S. 275, 280

(2001) (holding there is no private right of action for disparate impact claim under Title VI,

and that Title VI prohibits only intentional discrimination).12 As to UC’s arguments that


12The Sixth Circuit also has rejected consideration of disparate impact evidence in support of an intentional
discrimination claim under the ADA. “Acts and omissions which have a disparate impact on disabled
persons in general are not specific acts of intentional discrimination against the plaintiff in particular.”
Anderson v. City of Blue Ash, 798 F.3d at 359-360 (additional internal quotation marks and citation omitted);
see also Lyon, 2016 WL 6563422 at **2-3 (discussing disparate impact case law pertinent to ADA claims
and citing Crocker v. Runyon, 207 F.3d 314, 320 (6th Cir. 2000) for the proposition that it remains unclear
whether disparate-impact is cognizable under the Rehabilitation Act in the Sixth Circuit).

                                                     26
the allegations are insufficiently specific to support either a “disparate treatment” or a

“pattern and practice” theory of liability, the undersigned again concludes that disparate

treatment and pattern and practice are better viewed as theories of liability than as

separate Title VI claims. Contrary to the assumptions in UC’s argument, the undersigned

has not located any controlling Sixth Circuit case law that requires a plaintiff who has

otherwise stated an intentional discrimination claim under Title VI to identify a more

specific theory of liability.13

         At the same time, both Plaintiffs’ allegations under Title VI are long on conclusions

and short on factual detail.            Giving the benefit of the doubt to both Plaintiffs, and

construing all reasonable inferences in their favor, the undersigned finds Plaintiff Ahmad’s

allegations to be (barely) sufficient to state a claim that UC intentionally discriminated

against him in violation of Title VI.14 In contrast, however, Plaintiff Omar’s conclusory

assertion of national origin discrimination contains no supporting facts from which the

undersigned can draw an inference sufficient to state a Title VI claim.

         The undersigned writes briefly to address UC’s argument that dismissal is also

required because Plaintiffs have failed to sufficiently identify similarly-situated students

under the McDonnell Douglas framework. It is unclear whether that framework would

apply to Title VI claims that do not rely solely upon a disparate treatment theory of

recovery. See Johnson v. City of Clarksville, 186 Fed. Appx. 592, 595 (6th Cir. 2006)

(Assuming without deciding on summary judgment that McDonnell Douglas burden


13UC’s   arguments that Title VI does not support either a “disparate impact” type of claim along with its
suggestion that Title VI does not expressly include a “pattern or practice” claim lend further support to the
conclusion that stating a claim for intentional discrimination under Title VI is all that is required to survive a
motion to dismiss. With that said, “pattern and practice” evidence is commonly used to prove disparate
impact claims, for which no private action is recognized under Title VI.
14This finding is independent of the Court’s analysis of potential statute of limitations issues concerning

Plaintiff Ahmad’s claims.

                                                       27
shifting applies to Title VI claims, affirming because plaintiffs failed to show that similarly

situated members of the non-protected class received more favorable treatment than

plaintiff received); compare Heike v. Central Mich. University Bd. of Trustees, 2011 WL

2602004 at *22 (E.D. Mich. July 1, 2011) (holding that collateral estoppel did not bar

subsequent Title VI claim by plaintiff despite prior litigation of equal protection claim under

42 U.S.C. § 1983, based upon different standards of liability).                     Because a claim of

intentional discrimination under Title VI may be proven by either direct or indirect

evidence, and therefore does not necessarily require a plaintiff to identify similarly situated

individuals, the undersigned declines to recommend dismissal of Plaintiff Ahmad’s Title

VI claim on this basis. See, generally, Keys v. Humana, Inc., 684 F. 3d 605 (6th Cir. 2012)

(holding that African-American employee’s allegations were sufficient to state claims of

discrimination under Title VII and § 1981, because a plaintiff is not required to plead facts

to establish a prima facie case under the McDonnell Douglas framework at pleading

stage).15

                E. Count VI – Retaliation Under Title VI of the Civil Rights Act

        Count VI is Plaintiffs’ retaliation claim under Title VI. In that claim, Plaintiff Ahmad

alleges that he complained of “different treatment than non-minority students” both

“[b]efore and after his dismissal.” (Id. at ¶42). Both Plaintiffs further allege that they

“confronted and reported to Defendant that it did not accommodate their faith and/or

treated them differently based upon their national origin and race,” and that UC “denied

Plaintiffs’ appeals in retaliation for reported discrimination and unequal treatment in its



15UC attempts to distinguish Keys on grounds that in that case, the plaintiff had more specifically identified
supervisors and other relevant persons by race and either name or company title. Id., 684 F.3d at 610. As
discussed infra, Plaintiffs’ identity of the PAC is sufficient identification of the decision-makers at the
pleading stage.

                                                     28
program.” (Id. at ¶¶ 100-101). UC argues that these allegations are legally insufficient to

state a retaliation claim under Title VI of the Civil Rights Act.

         The Sixth Circuit has not addressed whether Title VI would support a private right

of action for retaliation. Guardians Ass’n v. Civil Serv. Comm’n, 463 U.S. 582, 593-95

(1983); Johnson v. Galen Health Institutes, Inc., 267 F. Supp.2d 679, 690 n. 12 (W.D. Ky.

2003) (describing circuit split as to whether a plaintiff can sue for retaliation under Title IX

and/or Title VI). Even assuming that a private cause of action for retaliation is permissible

under Title VI, however, the undersigned agrees that Plaintiffs’ failure to provide any

factual detail to support their claim leaves both retaliation claims well short of the threshold

of plausibility.16    Consistent with the analysis of Plaintiffs’ ADA retaliation claim, the

undersigned concludes that a plaintiff is required to provide some factual detail

concerning when and/or how he complained of discrimination based on race or national

origin, and to whom, in order to state a claim.

                F. Counts VIII and IX – declaratory and injunctive relief

         In Counts VIII and IX, Plaintiffs seek injunctive relief “enjoining [UC] from

continuing to conduct itself in a manner that discriminates against its students on the basis

of race and/or disability,” and “a declaration that [UC’s] policies and practices are

unlawful.” (Doc. 1 at ¶¶112, 114). Plaintiffs include a specific request for reinstatement

into the College of Medicine. (Doc. 1 at 12).

         UC argues that Plaintiffs’ requests for relief cannot survive because they rest on

allegations that fail to state any ADA, Rehabilitation Act, or Title VI claims. As Plaintiffs

point out, (see Doc. 9 at 14), UC’s arguments are premised on the conclusion that the



16Plaintiff
          Omar’s retaliation claim also fails because he has failed to state an underlying claim of Title VI
discrimination sufficient to support a retaliation claim.

                                                    29
entirety of Plaintiffs’ ADA, Rehabilitation Act and Title VI claims will be dismissed.

However, the undersigned has determined that Plaintiffs’ allegations are sufficient to state

Title II ADA claims, and that Plaintiff Ahmad has pleaded a claim of race and/or national

origin discrimination under Title VI in a manner sufficient to survive UC’s motion.

Although sovereign immunity bars Plaintiffs’ claims for monetary damages under the

ADA, that same immunity does not bar Plaintiffs’ claim for injunctive relief in the form of

reinstatement to UC’s College of Medicine. See generally Ex parte Young, 209 U.S. 123

(1908); McCulley, 2013 WL 1501994 at *4-5 (holding under Ex parte Young that immunity

did not bar medical student’s claim for injunctive relief). Accordingly, the undersigned

recommends that UC’s motion to dismiss claims for declaratory and injunctive relief be

denied.

               G. Counts IV and VII – State Law Claims

       In Count IV, Plaintiffs allege disability discrimination in violation of Ohio Revised

Code § 4112. In Claim VII, Plaintiffs allege a “breach of contract” claim under state law

based upon a “handbook” in which UC “agreed not to discriminate…based upon …race

and national origin.” (Doc. 1 at ¶ 105). Plaintiffs further allege that UC breached a

contractual agreement “to accommodate Plaintiffs and not discriminate against them

regarding their disabilities.” (Id. at ¶106).

       UC generally advocates dismissal of the state law claims on the basis of a lack of

federal subject matter jurisdiction – an argument that appears premised on UC’s

arguments in favor of dismissal of all federal claims. Because the undersigned does not

recommend dismissal of all federal claims at this time, supplemental jurisdiction over any

related state law claims remains appropriate.

       Unfortunately for Plaintiffs, they have not set forth any related state claims over

                                                30
which this Court has jurisdiction. Only the Ohio Court of Claims has jurisdiction over

Plaintiffs’ asserted breach of contract or disability discrimination claim under state law,

see Ohio Rev. Code § 2743.02(A)(1), and Plaintiffs remain barred from attempting to

prosecute their state claims in any other forum by the doctrine of sovereign immunity.17

See also Stein v. Kent State University Bd. of Trustees, 994 F. Supp. 898, 903 (N.D. Ohio

1998) (holding that a state anti-discrimination statute did not explicitly abrogate the state’s

Eleventh Amendment immunity from suit in federal court, but merely authorized suit in the

Ohio Court of Claims); Harris v. Dept. of Adm. Serv., 63 Ohio App. 3d 115, 119, 577

N.E.2d 1180 (Ohio Ct. App. 1989) (Ohio has waived its sovereign immunity for age

discrimination claims only if filed in Court of Claims, which has exclusive jurisdiction); Al-

Maqablh v. University of Cincinnati College of Medicine, 2012 WL 6675761 at *2 (S.D.

Ohio Dec. 21, 2012) (holding that sovereign immunity bars consideration of any state law

employment discrimination claims, citing Dendinger v. Ohio, 207 Fed. Appx. 521, 528-29

(6th Cir. 2006)). Because UC remains immune from federal suit under either the breach

of contract theory or state antidiscrimination laws, Plaintiffs’ state law claims should be

dismissed. Cf. generally, Min Li v. Qi Jiang, 38 F.Supp.3d 870 (N.D. Ohio 2014) (Eleventh

Amendment immunity bars suit in federal court for alleged state law claims based on race

or national origin); Williams v. Ohio Dep’t of Mental Health, 960 F. Supp. 1276 (S.D. Ohio

1997) (Eleventh Amendment bars suit against state for violations of Ohio statutes

prohibiting disability discrimination); Hall v. Medical College of Ohio at Toledo, 742 F.2d

299 (6th Cir. 1984) (Eleventh Amendment bars suit by student dismissed from medical


17In its reply memorandum, UC asserts that Plaintiffs procedurally have abandoned their state law claims
by failing to address this discrete portion of UC’s motion to dismiss. Considering Plaintiffs’ stated opposition
to dismissal of their state claims on other grounds, (Doc. 9 at 14), and the cursory (two sentence) nature of
UC’s initial argument, the undersigned does not agree that Plaintiffs have abandoned their state law claims.
Nevertheless, UC’s substantive arguments prevail.

                                                      31
school).

       III.   Conclusion and Recommendations

       For the reasons explained above, IT IS RECOMMENDED THAT UC’s motion to

dismiss Plaintiffs’ claims in their entirety (Doc. 6) be GRANTED ONLY IN PART, with

judgment to be entered in favor of Defendant(s) UC on Counts I and II (ADA claims except

for the portion of Count I that seeks injunctive relief), Count III (Rehabilitation Act claims),

Count IV (state discrimination claim), Count VI (Title VI retaliation claim); and Count VII

(state breach of contract claim). IT IS FURTHER RECOMMENDED THAT judgment be

granted to UC and that the motion be GRANTED as to the portion of Count V in which

Plaintiff Omar asserts a Title VI discrimination claim but DENIED as to the portion of Count

V that sets forth Plaintiff Ahmad’s claim. Thus, proceedings should continue at present

for Plaintiff Ahmad’s Title VI discrimination claim and for both Plaintiffs’ claims for

injunctive and declaratory relief under the ADA.



                                                           s/ Stephanie K. Bowman
                                                           Stephanie K. Bowman
                                                           United States Magistrate Judge




                                              32
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

AHMAD SAQR, et al.,
                                                               Case No: 1:18-cv-542

                     Plaintiff,                                Dlott, J.
       v.                                                      Bowman, M.J.


THE UNIVERSITY OF CINCINNATI, et al.,

                     Defendants.



                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            33
